NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
            __________________________

   HONEYWELL INTERNATIONAL, INC., AND
  HONEYWELL INTELLECTUAL PROPERTIES,
                   INC.,
           Plaintiffs-Appellants,
                          v.
                UNITED STATES,
                Defendant-Appellee,
                        and
      LOCKHEED MARTIN CORPORATION,
             Defendant-Appellee,
                        and
    L-3 COMMUNICATIONS CORPORATION,
             Defendant-Appellee.
            __________________________

                    2008-5181
            __________________________

    Appeal from the United States Court of Federal
Claims in 02-CV-1909, Judge Susan G. Braden.

            __________________________

        ON PETITION FOR PANEL REHEARING
            __________________________
HONEYWELL INTERNATIONAL    v. US                          2

   Before MAYER, PROST, and MOORE, Circuit Judges.
PER CURIAM
                        ORDER
    Combined petitions for panel rehearing and rehearing
en banc were filed by the appellees. A response was
invited by the panel and filed by Honeywell International,
Inc. That was followed by L-3 Communications Corpora-
tion’s Motion for Leave to File a Reply in Support of its
Petition for Rehearing.
   IT IS ORDERED THAT:
   (1) L-3’s Motion for Leave to File a Reply in Support of
       its Petition for Rehearing is granted.
   (2) Appellees’ petitions for panel rehearing are
       granted for the limited purposes of revising por-
       tions of the discussion of the Invention Secrecy Act
       and to properly limit the scope of remand.
   (3) The previous opinion in this appeal issued Febru-
       ary 18, 2010 and reported at Honeywell Int’l, Inc. v.
       U.S., 596 F.3d 800 (Fed. Cir. 2010) is withdrawn
       and replaced with the revised opinion accompany-
       ing this order.
    The petitions for rehearing en banc will be circulated
to the full court along with a copy of this order.

                                    FOR THE COURT


     May 25, 2010                   /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk

cc: Lawrence J. Gotts, Esq.
    John W. Harbin, Esq.
    Thomas J. Madden, Esq.
    Christopher L. Crumbley, Esq.